DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 was received and has been entered.  Claims 1 and 8 were amended. Claims 1-10 are in the application and pending examination. Claims 11-17 have been withdrawn. Replacement Paragraphs 29, 92, and 131 were submitted to correct minor typographical errors.  A replacement paragraph was submitted to amend the title.                    
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an apex of the reference substrate”.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:   line 5 of claim 1 recites “a surface of a process substrate”  .  Appropriate correction is required.
A suggested revision is as follows: “the surface of the process substrate”  
Claim 1 recites: “ a third step that takes an image of an end face of a process substrate”. A suggested revision is as follows: “ a third step that takes an image of an end face of the process substrate”.
Claim 1 recites: “ a sixth step … supplies a coating liquid to a surface of the rotation process substrate”. A suggested revision is as follows: “ a sixth step … supplies the coating liquid to the surface of the which is rotating”.
Claim 1 recites: “ a seventh step … from which an organic solvent… supplies the organic solvent … and remove the same from the rotating process substrate ”. A suggested revision is as follows: “ a seventh step … from which the first organic solvent or the second organic solvent … supplies the first organic solvent or the second organic solvent  … and remove the peripheral portion from the which is rotating ”. (See 112, rejection below concerning first or second organic solvent.)
Claim 1 recites the following phrase in the paragraph starting with “a first step” :
“by means of said at least one camera via the mirror member such that the image”
A suggested revision is as follows:
“ with 
Claim 1 recites the following phrase in the paragraph starting with “a third step” :

A suggested revision is as follows:
“ with 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last paragraph recites: “ a seventh step … from which an organic solvent… supplies the organic solvent … ”. It is unclear which “organic solvent” is being referred to based on “first organic solvent” and “second organic solvent” introduced in the third paragraph.
 A suggested revision is as follows: “ a seventh step … from which the first organic solvent or the second organic solvent … supplies the first organic solvent or the second organic solvent    ”.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coating liquid supplying unit”, “a solvent supplying unit”, and “control unit” in claim 1, and “an irradiating unit” in claims 2 and 5.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Liquid supplying unit (30) is described in paragraph 90 and Fig. 5 as coating liquid supplying unit in claim 1. Liquid supplying unit (40) is described in paragraph 90 and Fig. 5 as solvent supplying unit in claim 1. 
Controller (10) is described in paragraph 73 and Fig. 1 as the control unit from claim 1.
Exposure subunit (800) is described in paragraph 117 and Figs. 17-18 as the irradiating unit from claims 2 and 5.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Kashiyama et al. (US 2013/0084393) in view of Kasa et al. (US 2017/0271214) and US Pat. Pub. No. 20170004987 A1 to Kevin P. Fairbairn (hereinafter Fairbairn) is withdrawn based on the amendment to claim 1.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiyama et al. (US 2013/0084393) in view of Kasa et al. (US 2017/0271214) and US Pat. Pub. No. 20170003231A1 to Carl Truyens (hereinafter Truyens). 
	Regarding claim 1, Kashiyama discloses a substrate processing apparatus comprising: a coating liquid supplying unit configured to supply a coating liquid onto a surface of a process substrate;  a solvent supplying unit configured to supply a first organic solvent and a second organic solvent onto a surface of a process substrate; a first rotary holding unit (543) configured to hold and rotate the process substrate; a 
a first step that takes an image of an end face of a substrate,  a step of performing peripheral edge image data processing of the peripheral portion (end face) of a substrate over a whole periphery of the substrate to obtain shape data of the end face; a step of controlling the coating liquid supplying unit and first rotary holding unit to supply a coating liquid on the surface of the substrate; and controlling a supply position from which organic solvent is to be supplied to a peripheral portion of the coating film, based on the image data, and supplies the organic solvent from the supply position to dissolve the peripheral portion of the coating film and remove the same from the rotating substrate. (See Kashiyama, Abstract and paragraphs [0010]-[0011], [0211]-[0215], [0217], [0233], [0248]-[0251], and [0267-268] and Fig. 13).     
	Kashiyama et al. discloses the image shape data that is detected and compares it to maximum or minimum values, and lacks a specific comparison with a substrate of known shape data.  Kashiyama et al. also teaches determining shape data but lacks a teaching of specifically calculating a warp amount. 
	Kasa et al. teaches that warp amount similarly affects the positional deviation of the substrate. (See Kasa, paragraphs 33-34, 50, 76-86, 93, 98.)
It would have been obvious for one having ordinary skill in the art to have additionally determined the warpage amount of the substrate from the reflected light data measured in the process of Kashiyama et al., and to have compared the data of one substrate as compared to a second substrate in the determination of minimum/maximum values, as taught by Kasa et al., with the expectation of improved 
Further regarding claim 1, Kashimaya does not explicitly teach a control unit including a first step that takes an image of the end face of the reference substrate over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one camera is substantially a same image as viewed from outside of the reference substrate in a radial direction of the reference substrate. 
Truyens is directed to a sensing system for inspecting the side of a semiconductor device.
Truyens teaches a control unit (26) including a step that takes an image of the end face (side) of a substrate over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one camera is substantially a same image as viewed from outside of the reference substrate in a radial direction of the reference substrate. (See Truyens, Abstract, Figs. 9-14, paragraphs 27, 57, and 99.)   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a first step that takes an image of the end face of a substrate over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one 
Regarding claim 1, the Applicant claims a specific material or article worked upon including a reference substrate, whose warp is known. The substrate is not being given patentable weight in the coating apparatus.
 The coating apparatus in Kashiyama in view of Kasa in view of Truyens would be capable of coating a reference substrate, whose warp is known. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Further regarding claim 1, Kashimaya does not explicitly teach a control unit including a first step that takes an image of the end face of the reference substrate, whose warp is known, over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the reference substrate taken by said at least one camera is substantially a same image as viewed from outside of the reference substrate in a radial direction of the reference substrate. 
Kasa et al. teaches obtaining shape data of first and second substrates using reflection of light (similar to Kashiyama et al.), and determining the warpage of the second substrate based on the comparison of image data of the first and second substrates.  (See Kasa, Abstract and paragraphs 176-177.)
	
Further regarding claim 1, Kashimaya does not explicitly teach a second step that performs image processing of the image taken in the first step, thereby to obtain shape data of the end face of the reference substrate over a whole periphery of the reference substrate. 
Kasa et al. teaches a second step that performs image processing of the image taken in the first step, thereby to obtain shape data of the end face of the reference substrate over a whole periphery of the reference substrate.  (See Kasa, Abstract and paragraphs 176-177.)
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a control unit including a second step that performs image processing of the image taken in the first step, thereby to obtain shape data of the end face of the reference substrate over a whole periphery of the reference substrate, because Kasa teaches this would allow the 
Further regarding claim 1, Kashimaya does not explicitly teach a control unit including a third step that takes an image of the end face of a process substrate, which includes an apex of the process substrate, over a whole periphery of the reference substrate by means of said at least one camera via the mirror member such that the image of the end face of the process substrate taken by said at least one camera is substantially a same image as viewed from outside of the process substrate in a radial direction of the process substrate. 
Truyens teaches a control unit including a third step that takes an image of the end face of a process substrate, which includes an apex of the process substrate, over a whole periphery of the process substrate by means of said at least one camera via the mirror member such that the image of the end face of the process substrate taken by said at least one camera is substantially a same image as viewed from outside of the process substrate in a radial direction of the process substrate. (See Truyens, Abstract, Figs. 9-14, paragraphs 27, 57, and 99.)   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a third step that takes an image of the end face of a process substrate, which includes an apex of the process substrate, over a whole periphery of the process substrate by means of said at least one camera via the mirror member such that the image of the end face of the process substrate taken by said at least one camera is substantially a same image as viewed from outside of the process substrate in a radial direction of the process substrate, because Truyens 
Regarding claim 1, Kashimaya does not explicitly teach a fourth step that performs image processing of the image taken in the third step, thereby to obtain shape data of the end face of the process substrate over a whole periphery of the process substrate. 
Kasa et al. teaches a fourth step that performs image processing of the image taken in the third step, thereby to obtain shape data (detected second pattern shape) of   of the process substrate over a whole periphery of the process substrate.  (See Kasa, Abstract and paragraphs 50, 176-177.)  Examiner is considering an upper surface of the substrate to include the end face of the reference substrate. Examiner is considering a different state of the wafer to be equivalent to a reference wafer and a process wafer.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a control unit including a fourth step that performs image processing of the image taken in the third step, thereby to obtain shape data of the end face of the process substrate over a whole periphery of the reference substrate, because Kasa teaches this would allow the pattern of the shape to be corrected based on the measured shape of the substrate. (See Kasa, Abstract and paragraphs 176-177.)
Regarding claim 1, Kashimaya does not explicitly teach a fifth step that calculates a warp amount of the process substrate based on the shape data obtained in the second step and the shape data obtained in the fourth step. 

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit including a control unit including a fifth step that calculates a warp amount of the process substrate based on the shape data obtained in the second step and the shape data obtained in the fourth step, because Kasa teaches this would allow the pattern of the shape to be corrected based on the measured shape of the substrate. (See Kasa, Abstract and paragraphs 40 and 176-177.) Examiner is considering a different state of the wafer to be equivalent to a reference wafer and a process wafer.	
Regarding claim 1, Kashimaya teaches a control unit (LC2) including a sixth step that controls the coating liquid supplying unit (28) and the first rotary holding unit (35) and supplies a coating liquid to a surface of the rotating process substrate thereby to form a coating film on the surface of the process substrate. (See Kashimaya, paragraph 98.)	
	Regarding claim 1, Kashimaya teaches a control unit (LC2) including a seventh step that controls the solvent supplying unit and the first rotary holding unit, determines a supply position from which an organic solvent is to be supplied to a peripheral portion of the coating film, based on the warp amount calculated in the fifth step, and supplies the organic solvent from the supply position to dissolve the peripheral portion of the 
	Regarding claim 1, Kashimaya does not explicitly teach a control unit including a seventh step that determines a supply position from which an organic solvent is to be supplied to a peripheral portion of the coating film, based on the warp amount calculated in the fifth step.
	Kashi teaches feed-forward processing where based on a first output and information a subsequent process condition can be adjusted. (See Kashi, Abstract, paragraphs 183 and190.)
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have a control unit include a seventh step that determines a supply position from which an organic solvent is to be supplied to a peripheral portion of the coating film, based on the warp amount calculated in the fifth step, because Kasa teaches this would allow the pattern of the shape to be corrected based on warp processing taken earlier and allow development to take place in the desired area. (See Kasa, Abstract and paragraphs 40, 99, 117, 145, 176-177, 183, and 190.) Examiner is considering a supply position from which an organic solvent is to be supplied to a peripheral portion of the coating film, based on the warp amount calculated in the fifth step, to be equivalent to a condition in a subsequent process when a feed-forward is performed.

	As to claims 2-3 and 5, Kashiyama et al. also discloses details of an edge exposure unit ([0200]-[0233]), wherein the control unit controls the irradiating unit to 
It would have similarly been obvious for one having ordinary skill in the art to have additionally determined the exposure width based on the determined warpage amount of the substrate in the process of Kashiyama et al. in view of Kasa et al., since Kasa et al. teaches that warp amount similarly affects the positional deviation of the substrate and Kashiyama et al. teaches that the shape data affects the exposure light.  
Further as to claim 3, it is well known in the semiconductor manufacturing art to perform a heating step after application of the coating film and prior to edge exposure processing. 
	As to claim 4, it would have been obvious to one having ordinary skill in the art to have performed image processing in a separate chamber from the coating and rinsing chamber since such is well known in the art for reasons that one would not want to expose the excess discarded coating material in the coating apparatus to image processing as this changes the properties of the coating material.
	As to claim 6, Kashiyama et al. discloses use of a host computer for storing the image data in [0241], and a control unit that stores the image data in the host computer.  Kashiyama et al. teaches comparison of the image data to threshold minimum/maximum values, and it would have been obvious to have compared the warp amounts in the process of Kashiyama et al. in view of Kasa et al. and stored information such as when a warp amount exceeds the maximum value as such is conventional in the art to store all data.

	It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	As to claim 8, Kashiyama et al. teaches use of a reflection part and receiving first and second light reflections on the peripheral edge of the substrate ([0243]-[0244]).
	As to claim 9, the substrate is flat.  Kasa et al. discloses a process of comparing shape data based on profile lines passed through the end face of the substrate.
	As to claim 10, Kashiyama et al. teaches use of a CCD camera for inspecting the image of the peripheral portion of the substrate in [0268].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishibashi et al. (US 2007/0192058), Kodama et al. (US 2016/0078626), and Huang (US 2020/0033117) are cited to demonstrate the state of the prior art with respect to the instant claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner, Art Unit 1717